Title: To Benjamin Franklin from Israel Gilpin, 29 December 1775
From: Gilpin, Israel
To: Franklin, Benjamin


Sir
Wilmington Decmr the 29d 1775
My kinsman Doct. George Gilpin informs me that Severil of the manufactorys is like to Suffer for want of Stone or ground Coal Such as the glass work and blacksmith who is imployd in making Iron work for the Coloneys Ships &c. I think it is very provible if Strict Sarch and inquiry was made Coal mout bee had but am not sirtin but prohaps it wold Not bee a mis for the Congres or Committy to give som Direccions to som pirsons who the may think proper. I know of Severil plasis whar I have Saw Coal but for the quontity I Cant Say I Saw Coal Dug out of tusseys hill not three miles from heer and one mill [mile] from Delawa river. I have offen found Coal in Chester county neer whair I was born ten miles from the river. Inqure of Thomas Gilpin mirchant in Phila if he has no Coal by him that was sent him from Elk by his brother or if occasion I wil goe down and See. I am apt to think their is plenty 12 miles from Christiana crick. Inquire of Robart Lewis mirchant of phila if he knows of aney Coal [in?] his Land in Newlin township Chester County. I was informd by a gentilman who livs neer his Land that there was Coal their. As the Congres is now a promoting Every yousful art and sians as well as prosirving our Libarteys and properteys I have thaught it mout bee of youse to imploy Som honist Scilful men to make Sarch for Sulfer Coal &c. as it mout bee of immediate youse and sirvis and if a raconsileacion Shold take plase thees things wold bee of infinate youse to our posterity. From your most obediand Sirvant
Israel Gilpin
 
Addressed: To / Doct: / Bengemin Franklin / Philadelphia
